Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/405249 
    
        
            
                                
            
        
    

Parent Data16405249, filed 05/07/2019 and having 2 RCE-type filings thereinis a division of 15722257, filed 10/02/2017 ,now abandoned 15722257 is a division of 14775019, filed 09/11/2015 ,now abandoned and having 1 RCE-type filing therein14775019 is a national stage entry of PCT/JP2014/056416 , International Filing Date: 03/12/2014claims foreign priority to 2013-050766 , filed 03/13/2013





Final Office Action

Claims 1, 2 and 4 are pending.
No amendments were filed. 
Claims 3 and 5-10 were previously canceled. 
No claim is allowed









Response to Remarks

Applicants response filed on 07/21/2022 is acknowledged.  No amendments were filed with this response. Amendments in claims filed on 08/20/2021. Applicants arguments were fully considered but were not found persuasive. Specification discloses that “Improvement in "signs/findings on obstruction at the meibomian gland orifices" means that, for example, obstruction of the meibomian gland orifices is suppressed.[0080].  
In regards to orifices, specification discloses that “In a complete Freund's adjuvant administered rabbit, telangiectasia around the meibomian gland orifices, and obstruction at the meibomian gland orifices, which are similar to the signs/findings of MGD can be recognized..” [0102].  
Meibomian gland orifices, and obstruction at the meibomian gland orifices, which are similar to the signs/findings of MGD.  In addition Peyman teachings would have been obvious to one skilled in the art method for suppressing obstruction, decreasing a number of obstructions of meibomian gland orifices in a mammalian subject, the method comprising administering to the mammalian subject an aqueous suspended composition comprising 0.1% (w/v) of sirolimus or a pharmaceutically acceptable salt thereof as a sole active ingredient, wherein the aqueous suspended composition is administered to an eye of the mammalian subject 1 to 2 times per day. The cited references teach aqueous suspension, one time per day.  Obstruction obstructions of meibomian gland orifices are a cause of the dry eye.

Since Philips et al. teaches the administration from 0.5 to 2 and preferred amount is 0.1%. a person skilled in the art would choose for administration of 0.1% of 
Applicants argued that ”Indeed, Peyman describes that rapamycin (sirolimus) is used for treatment of dry eye symptoms. However, Peyman does not describe that sirolimus can improve the function of meibomian gland. Further, Peyman never describes that sirolimus can decreases a number of obstructions of meibomian gland orifices. However, Peyman does not provide any motivation to set the concentration of sirolimus to be above the concentration considered non-toxic taught by Peyman (a concentration up to about 200 micrograms). Peyman does not disclose or suggest administering a suspension containing 0.1% (w/v) (1 mg/mL) sirolimus, a high concentration that exceeds the concentration considered non-toxic (a concentration up to about 200 micrograms).Therefore, the Examiner’s statement that “Peyman method for suppressing obstruction of meibomian gland by administering sirolimus less than 0.1 ug/mL (less than 0.001%) to the mammalian subject an aqueous suspended composition comprising of sirolimus or a pharmaceutically acceptable salts” includes an erroneous determination. Actually, Peyman does not disclose or suggest decreasing a number of obstructions of meibomian gland orifices by administering an aqueous suspended composition comprising 0.1% (w/v) (1 mg/mL) sirolimus, a high concentration that exceeds the concentration considered non-toxic.   
Peyman teaches topical administration of rapamycin at a concentration in the range of about 1 ng/ml (0.0000001%) to less than 0.1 .mu.g/mi (less than 0.001%) [0008] where instant claims are drawn to administering of sirolimus less than 0.1 ug/mL (less than 0.001%) to the mammalian subject an aqueous suspended composition comprising of sirolimus *Rapamycin) or a pharmaceutically acceptable salts.  
Peyman teaches rapamycin is also known as sirolimus, [0014].
In regards to claims 1, Phillips et al teaches the  amounts and range of sirolimus which overlaps with claimed invention especially it teaches 0.1% is preferred amount Philipp’s et al. teaches the emulsion comprises an amount of sirolimus of 0.01 to 0.3% w/w, preferably 0.05 to 0.2% w/w of the emulsion. [0035]. 
Since 0.05 to -0.2% is the preferred amount as taught by Phillips et al. , a person skilled in the art would have expectation that this amount will give better results that no preferred range.  Therefore, o.1% of sirolimus as taught by Phillips is a preferred amount.  The results with 0.1% sirolimus as shown in the Applicants specification would have been expected as the preferred range preferred amount.  
The range taught by Phillips overlaps with claimed sirolimus as instantly claimed and also teaches that 0.1% of sirolimus is the preferred amount.   Applicants have not shown any unexpected results.  Since Phillips teaches preferred amount as 0.1%. 
716.02(e)    Comparison with Closest Prior Art [R-08.2012]
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
DECLARATION UNDER 37 C.F.R. $1.132
	The declaration filed by Hideki Miyake (co-Inventor) dated  03/16/2021 is acknowledged. It was previously fully considered by the Examiner and again reviewed. The declaration as filed was not found sufficient to overcome the rejection.  
There is no side by side comparison with the prior art composition.  Comparison with cyclosporine is not a side by side comparison.  In this case since Phillips teaches preferable range 0.05-0.2% that embrace the claimed amount 0.1%.   0.1 is in the preferred amount.  Therefore, it is expected that a person skilled in the art would consider applying this range which is expected to be better.  No unexpected results were presented.  There is no side by side comparison with the claimed amount and preferred range.  

Claim Rejections - 35 USC § 103 Rejection

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman, Ghulam (US Patent 7083802 also published as US 20050025810),  JP 2005068101 ( (IDS date 09/11/2015, Parent application 14/775019, JP 2005068101 A with English abstract, Nihon Tanganyika Co LTD, 5 pages, Definition and diagnosis criteria for meibomian gland dysfunction) and Phillips et al. (US Patent 8298569 also published as US 20090028955).  These references teach sirolimus and similar compounds for treatment of Meibomian gland dysfunction as instantly claimed which embraces Applicants claimed invention. See the entire documents.
Amended claim 1:

    PNG
    media_image1.png
    173
    633
    media_image1.png
    Greyscale


Determining the scope and contents of the prior art. 

In regards to claim 1, Peyman teaches treatment of ocular disease such as dry eye disease, as well as other conditions, is by rapamycin which is also known as sirolimus is administered intraoccularly, such as by topical application, injection into the eye, or implantation in or on the eye. For example, a topical administration may contain between about 50 pg/ml drug to about 50 .mu.g/ml drug in a formulation which may be applied at bedtime or throughout the day. For injection, a dose of about 50 pg/mi to about 200 .mu.g/ml may be used. Rapamycin and/or vancomycin may also be administered in milligram quantities as a surgical implant, for example, in a diffusible walled reservoir sutured to the wall of the sclera, or may be contained within an inert carrier such as microspheres or liposomes to provide a slow-release drug delivery system. (Abstract).
Peyman teaches a method to treat an ocular condition in a patient by intraoccularly administering a pharmaceutically acceptable formulation of sirolimus (rapamycin) in an amount effective to treat the condition. It teaches administration of a concentration up to about 200 .mu.g rapamycin is administered intraoccularly without substantial toxicity. It teaches administration of sirolimus (rapamycin) at a concentration in the range of about less than 0.1 .mu.g/mi (less than 0.001%) is administered topically [0008].
In regards to suspension that rapamycin is formulated as a solution or suspension and is applied topically in the form of eye drops. Other method of administrations are also disclosed. [0012], [0019], [0021] and [0031].
In regards to amount of sirolimus 0.1% (w/v) or a pharmaceutically acceptable salt thereof as amended, Peyman teaches various options and condition in which different amounts and % can be used as needed. It teaches administration of a concentration up to about 200 .mu.g sirolimus (rapamycin) is administered intraoccularly without substantial toxicity and at a concentration in the range of about 1 ng/ml (0.0000001%) to less than 0.1 .mu.g/mi (less than 0.001%) is administered topically.  Rapamycin (sirolimus)  in amounts ranging from about 1 ng to about 10 .mu.g is contained in an aqueous-based cream excipient. In another embodiment, ascomycin in amounts ranging from about 1 ng to about 10 .mu.g is contained in an aqueous-based cream excipient. In another embodiment, rapamycin and ascomycin are both present in an aqueous-based cream excipient in various proportions to achieve a total amount of combined agents of about 1 ng to about 10 .mu.g. [0021] and [0031].   It teaches treated of various diseases which includes dry eye disease.  (See claim 14). 
In regards to claim 2, Peyman teaches treatment of dry eye by Sirolimus.  It also shows anti-inflammatory, anti-tumor, and immunosuppressive properties.  . It inhibits Th1 and Th2 cytokines, and preferentially inhibits activation of mast cells, and is used to treat contact dermatitis and other dermatological conditions. [0014].  

In regards to claim 4, Peyman teaches administration once a day or twice a day. It teaches topical administration in an amount about 1ng to 10ug of rapamycin [0012].

It would have been obvious to one skilled in the art at the time the invention was filed to reduce or decrease the number of obstruction of a meibomian gland dysfunction by treating with sirolimus. A person skilled in the art would considered such a treatment because it would expected to reduce the reduce the dysfunction orifice by treatment with sirolimus as in instant claims 1,  2 and 4, 

Peyman et al. teaches that Rapamycin alone, ascomycin alone, or a combination of rapamycin and ascomycin, may be intraoccularly administered by any route. The agent(s) may be administered topically to the eye or eye lid, for example, using drops, an ointment, a cream, a gel, a suspension, etc. The agent(s) may be formulated with excipients such as methylcellulose, hydroxypropyl methylcellulose, hydroxypropyl cellulose, polyvinyl pyrollidine, neutral poly(meth)acrylate esters, and other viscosity-enhancing agents.[0019].
Therefore, Peyman method for suppressing obstruction of meibomian gland by administering sirolimus less than 0.1 .mu.g/mi (less than 0.001%) to the mammalian subject an aqueous suspended composition comprising of sirolimus or a pharmaceutically acceptable salts.

Ascertaining the differences between the prior art and the claims at issue

While Peyman teaches the treatment of dry eye by using sirolimus by topical administration one or two times a day, does not explicitly teach about meibomian gland orifice 0.1% (w/v) of sirolimus.  
JP (2005-068101 A, IDS) reference teaches that though meibomian gland dysfunction (MGD) is an important disease, its definition and diagnostic criteria are not defined as yet. Japanese specialists in MGD have determined the definition, classification and diagnostic criteria of MGD, the definition being as follows : 
Meibomian gland dysfunction is a disease in which meibomian gland function is diffusely abnormal, due to various causes, with accompanying chronic ocular discomfort. MGD is classified into hypo-secretory and hyper-secretory types.  Hypo-secretory MGD should be diagnosed when all of three criteria (symptoms, abnormal findings around the orifices and findings indicating orifice obstruction) are positive.
Abnormal findings around the orifices should be judged positive when at Ieast one of three findings (irregular lid margin, vascular engorgement and anterior or posterior replacement of the mucocutaneous junction) is recognized.
JP ref further teaches that  orifice obstruction is judged positive when both findings indicating meibomian gland orifice obstruction (plugging, pouting and ridging) and decreased meibomian secretion are recognized.

It would have been obvious to one skilled in the art at the time the invention was filed to would to treat a patient with sirolimus for reducing or suppressing  meibomian gland dysfunction (MGD) where meibomian gland function is diffusely abnormal, due to various causes, with accompanying chronic ocular discomfort. Abnormal hypo-secretory MGD is when abnormal findings around the orifices and findings indicating orifice obstruction are positive.  
A person skilled in the art at the time the invention was filed to a patient suffering meibomian gland dysfunction by sirolimus as taught by Peyman that meibomian gland dysfunction which is orifice obstruction are positive by suppressing obstruction of meibomian gland by administering sirolimus less than 0.1 .mu.g/mi (less than 0.001%).
In regards to claims 1, Phillips et al teaches the  amounts and range of sirolimus Philipp’s et al. teaches the emulsion comprises an amount of sirolimus of 0.01 to 0.3% w/w, preferably 0.05 to 0.2% w/w of the emulsion. [0035]. 
Since 0.05 to -0.2% is the preferred amount as taught by Phillips et al. , a person skilled in the art would have expectation that this amount will give better results that no preferred range.  Therefore, o.1% of sirolimus as taught by Phillips is a preferred amount.  The results with o.1% sirolimus as shown in the specification would have been expected as the preferred range of Phillips 0.05-0.2%.
The range taught by Phillips overlaps with claimed sirolimus 0.1.% as instantly claimed.
Philipps et al teaches addition of sirolimus [0021]. Phillips teaches dry eye disease, relates to any condition relating to ocular dryness and/or tear deficiency, including but not limited to conditions related to a pathological evaporation of fluid from the cornea surface, or conditions related to defective tear film, or reduce the number of obstructions 
It would have been obvious to one skilled in the art at the time the invention was filed to reduce or suppress meibomian gland dysfunction,  meibomian gland orifice obstruction and decreased meibomian secretion by sirolimus one or two times daily in a amount as needed depending on the severity of the disease.    It would have been obvious to one skilled in the art at the time the invention was filed to adjust and optimize the dose as needed.  It would have been obvious to one skilled in the art at the time the invention was filed to adjust and optimize the dose as needed.
	One skilled in the art would also be motivated to finds the optimal dosage range for the treatment through a routine optimization. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). "[T]he discovery of an optimum value of a variable in a known process is usually obvious.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 13868 (Fed. Cir. 2007). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.” Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). "Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).
	It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings Philipp  person skilled in the art would select any amount from the range taught by Phillips et al to make a composition for suppressing or reducing meibomian gland dysfunction  dry eye by sirolimus (immunosuppressive agent), Philipp’s et al. teaches the emulsion comprising  an amount of sirolimus of preferably 0.05 to 0.2% w/w of the emulsion.  In a normal patient, meibomian gland orifices are open and visible as small gray rings on the posterior lid margin.  In patients with meibomian gland dysfunction, however, the gland orifices are often compromised due to stenosis or closure.  It would have been obvious to one skilled in the art at the time the invention was filed to adjust and optimize the dose as needed for reducing or suppressing meibomian gland dysfunction orifice.
See, In re Boesch and Slaney (CCPA) 204 USPQ 215. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
One skilled in the art at the time the invention was filed would consider applying the drops as needed depending on the situation one time or two times a day as needed.  It would have been obvious to one skilled in the art at the time the invention was filed to optimize therapy of chronic dry eye disease with sirolimus ophthalmic emulsion which was found to be safe, well tolerated, and not associated with systemic side effects. For the reasons cited above a person skilled in the art would consider using suspended or emulsion composition containing sirolimus for suppressing or reducing the  meibomian dysfunction orifice disease as taught by the prior art cited above. 
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627